Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 13, 2021 has been entered.  Claims 1, 8, 12-13, 1, 18-19 have been amended.  Currently, claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed December 13, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wolf et al. (US PG Pub 2015/0202003).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8 and 15 have been amended to explicitly recite, “supplying ablation energy via the catheter and toward the target tissue without necessitating either direct or indirect visual confirmation” in attempt to overcome the previously applied prior art.  While the originally filed specification is silent with respect to the use of direct or indirect visual confirmation of the supply of ablation energy via the catheter and toward the target tissue, it is noted that as stated in MPEP 2173.05(i), the “mere absence of a positive recitation is not the basis for an exclusion.”  Since the originally filed specification does not have explicit support for this negatively recited limitation, the amendment to claims 1, 8 and 15 are considered new matter.
Claims 2-7, 9-14 and 16-20 are rejected to for being dependent on claims 1, 8 and 15 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askew et al. (US PG Pub 2009/0192505) in view of Wolf et al. (US PG Pub 2015/0202003).
Regarding claims 1, 3-6, Askew et al. discloses a method of reducing mucous production in an airway of a patient comprising: advancing a flexible endoscope 10 through an airway passage (“respiratory airways”); inserting a flexible cryospray catheter 20 ([0133]) through a working channel of the endoscope and toward a target tissue ([0132]); supplying cryospray through the catheter and toward the target tissue ([0125]); and wherein the target tissue comprises goblet cells ([0231]).  Askew et al. does not expressly disclose the supplying cryospray through the catheter and toward the target tissue is without necessitating either direct or indirect visual confirmation.  Wolf et al. teaches a method of delivering cryotherapy toward target tissue ([0098]), where direct or indirect non-visual confirmations (“sensors may provide a warning signal when a particular tissue temperature or impedance is reached, which will help a physician know when to turn off or decrease power delivery to a treatment device”) are made during the delivery ([0188]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Askew et al. to substitute the direct and indirect visual confirmations of supplying cryospray to the target tissue with the direct or indirect 
Regarding claim 7, Askew et al. discloses relocating the catheter to another target tissue ([0153]).
Regarding claims 8, 10-13, Askew et al. discloses a method of reducing mucous production in an airway of a patient comprising: advancing a flexible endoscope 10 through a trachea; inserting a flexible cryospray catheter 20 ([0133]) through a working channel of the endoscope and toward a target tissue ([0132]), the catheter having at least one radial aperture (fig. 2b); supplying cryospray through the catheter, through the at least one radial aperture, and toward a target tissue ([0132], [0153]); and wherein the target tissue comprises a mucosal tissue ([0231]).  Askew et al. does not expressly disclose the supplying cryospray through the catheter and toward the target tissue is without necessitating either direct or indirect visual confirmation.  Wolf et al. teaches a method of delivering cryotherapy toward target tissue ([0098]), where direct or indirect non-visual confirmations (“sensors may provide a warning signal when a particular tissue temperature or impedance is reached, which will help a physician know when to turn off or decrease power delivery to a treatment device”) are made during the delivery ([0188]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Askew et al. to substitute the direct and indirect visual confirmations of supplying cryospray to the target tissue with the direct or indirect non-visual confirmations of temperature or impedance sensors as taught by Wolf et al. in order to provide a more objective method of determining when a desired amount of cryospray has been supplied to the target tissue.
Regarding claim 14, Askew et al. discloses relocating the catheter to another target tissue ([0153]).
Regarding claims 15, 17-19, Askew et al. discloses a method of reducing over-proliferating goblet cells in an airway of a patient comprising: advancing a flexible endoscope 10 through an airway passage (“respiratory airways”); inserting a flexible catheter 20 through a working channel of the endoscope and toward a target tissue site ([0132]); supplying ablation energy via the catheter and toward the target tissue ([0125]); and remodeling the target tissue to reduce a goblet cell count of the target tissue ([0231]).  Askew et al. does not expressly disclose the supplying cryospray through the catheter and toward the target tissue is without necessitating either direct or indirect visual confirmation.  Wolf et al. teaches a method of delivering cryotherapy toward target tissue ([0098]), where direct or indirect non-visual confirmations (“sensors may provide a warning signal when a particular tissue temperature or impedance is reached, which will help a physician know when to turn off or decrease power delivery to a treatment device”) are made during the delivery ([0188]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Askew et al. to substitute the direct and indirect visual confirmations of supplying cryospray to the target tissue with the direct or indirect non-visual confirmations of temperature or impedance sensors as taught by Wolf et al. in order to provide a more objective method of determining when a desired amount of cryospray has been supplied to the target tissue.
Regarding claim 20, Askew et al. discloses relocating the catheter to another target tissue ([0153]).

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Askew et al. (US PG Pub 2009/0192505) in view of Wolf et al. (US PG Pub 2015/0202003) as applied to claims 1, 3-8, 10-15, 17-20 above, and further in view of Wittenberger (US PG Pub 2012/0035601).
Regarding claims 2, 9, 16, Askew et al. does not expressly disclose supplying a pre-determined metered cryospray.  Wittenberger teaches a method of treating aberrant tissue by selecting a target site .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792